DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-29 filed on October 27, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-22 are rejected under 35 U.S.C. 101 because the claimed invention that does not fall within at least one statutory category. Claims 15 recite a computer readable medium. None of the claim, specification or record disclose that the claimed “computer readable medium” is a non-transitory medium. The Examiner asserts that the claimed 'computer readable medium' can be a transitory signal, which is non-statutory. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2018/0367193 A1, hereinafter "Tan") in view of Geirhofer et al. (US 9,571,173 B2, hereinafter "Geirhofer").
Regarding claim 1, Tan discloses a method of wireless communication, comprising:
receiving, by a user equipment (UE) from a base station (BS), a subband precoding configuration, the subband precoding configuration including a first number of bits and an indication of a common size for each subband of a set of subbands (Tan, [0080] Receiving, by a user device from a base station in a wireless network, downlink control information including at least an uplink grant that indicates at least a size (M) of uplink resources allocated to the user device and one or more sub-band precoder indications for one or more corresponding sub-bands within the uplink resources allocated to the user device, wherein each of the one or more sub-bands comprises one or more uplink resources as well as Fig. 4 step 410);
selecting, by the UE and based on the first number of bits and the common size for each subband of the set of subbands, a plurality of precoders from a precoder candidate set (Tan, [0080] Determining a set of uplink sub-band allocation parameters, including at least: a total number of bits (N) in the downlink control information for the one or more sub-band precoder indications, wherein the total number of bits (N) for the one or more sub-band precoder indications is the same for different sizes (M) of uplink resources allocated to the user device; and a number of bits (m) per each of the sub-band precoder indications; wherein the number of bits (m) per each of the sub-band precoder indications changes or is a different value based on different sizes (M) of uplink resources allocated to the user device as well as Fig. 4 step 420 and 430);  and
transmitting, by the UE to the BS in the set of subbands, a communication signal generated using the selected plurality of precoders (Tan, [0080] Preceding, based on the one or more sub-band precoder indications, data for transmission via the one or more sub-bands as well as Fig. 4 step 440).
Tan discloses Beamforming or spatial filtering is a signal processing technique used in arrays for directional signal transmission or reception in [0005] does not explicitly disclose the precoder candidate set being based on an order of a spatial direction.
Geirhofer from the same field of endeavor discloses selecting, by the UE and based on the first number of bits and the common size for each subband of the set of subbands, a plurality of precoders from a precoder candidate set, the precoder candidate set being based on an order of a spatial direction (Geirhofer, Col. 10 line 44-45 as well as Fig. 5 apply final precoding matrix to a plurality of spatial streams to form streams, while another one of the feedback aspects may comprise a subband-specific property of the channel).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified subband parameter allocation disclosed by Tan and dual stage codebook disclosed by Geirhofer with a motivation to make this modification in order to improve higher throughput and/or greater reliability) if the additional dimensionalities created by the multiple transmit and receive antennas are utilized (Geirhofer, Col.1 line 59-61).
Regarding claim 2, Tan discloses receiving, by the UE, a physical uplink channel (PUSCH) assignment for transmitting the communication signal, the PUSCH assignment including a second number of resource blocks (RBs) (Tan, [0040] Where N is a total number of bits in the DCI for the sub-band precoder indications, M a size of uplink resources allocated to the user device via the UL grant, N= m*M / J (i.e. M is second number));
determining, based on the second number and the common size, a third number of subbands in the set of subbands for the PUSCH assignment (Tan, [0040] Where N is a total number of bits in the DCI for the sub-band precoder indications, M a size of uplink resources allocated to the user device via the UL grant, N= m*M / J, J=M/K (i.e. K is second number, J is common size)); and
identifying, from the first number of bits, a first set of bit groups, each bit group of the first set of bit groups including a fourth number of bits, and each bit group of the first set of bit groups indicating one precoder of the plurality of precoders, wherein the fourth number is a quotient of the first number and the third number (Tan, [0040] Where N is a total number of bits in the DCI for the sub-band precoder indications, M a size of uplink resources allocated to the user device via the UL grant, m=N/K (i.e. N is first number, K is third number)).
Regarding claim 3, Tan discloses identifying, from the first number of bits, a second set of bit groups, each bit group of the second set of bit groups including a fifth number of bits, and each bit group of the second set of bit groups indicating one precoder of the plurality of precoders, wherein the fifth number is a sum of the quotient and one (Tan, [0045] table 2 provide bits of subband from 2 to 10).
Regarding claim 4, Tan discloses wherein receiving the subband precoding configuration includes receiving, by the UE from the BS, downlink control information (DCI) including a DCI field, the DCI field includes the first number of bits (Tan, [0045-46] sub-band allocation parameters are shown in the case where N (a total number of bits in the DCI for the sub-band precoder indications) and (sub-band size or sub-band width) are fixed or constant for J different values for M).
Regarding claim 5, Tan discloses wherein receiving the subband precoding configuration includes receiving, by the UE from the BS, the subband precoding configuration via radio resource control (RRC) signaling, and wherein the first number of bits is fixed (Tan, [0060] The network (or BS/gNB) may signal to UE how the UE may, for example, interpret the DCI for precoder indication through RRC (radio resource control) configuration e.g., indicating which of the Tables, e.g., Table 1, Table 2, or Table 3).
Regarding claim 6, Tan discloses receiving, by the UE, a physical uplink channel (PUSCH) assignment for transmitting the communication signal including a second number of resource blocks (RBs) (Tan, [0045-46] sub-band allocation parameters are shown in the case where N (a total number of bits in the DCI for the sub-band precoder indications) and (sub-band size or sub-band width) are fixed or constant for J different values for M, such as 2, 5, and 10);
determining, based on the second number and the common size, a third number of subbands in the set of subbands for the PUSCH assignment (Tan, [0045-46] sub-band allocation parameters are shown in the case where N (a total number of bits in the DCI for the sub-band precoder indications) and (sub-band size or sub-band width) are fixed or constant for J different values for M, such as 2, 5, and 10); and
determining, based on the first number and the third number, a fourth number of bits for indicating a precoder per subband of the set of subbands, wherein selecting the plurality of precoders includes selecting from a fifth number of precoders based on the fourth number of bits (Tan, [0045] table 2 provide bits of subband from 2 to 10).
Regarding claim 7, Tan discloses wherein the fifth number is 2 to the power of the fourth number, wherein determining the third number includes determining a quotient of the second number and the common size, and wherein determining the fourth number includes determining a quotient of the first number and the third number (Tan, [0046] where m=N/K= N*J/M ; K=M/J ; N is first number, M is second number, K is third number, m is fourth number, common size is J).
Regarding claims 8-29, these claims recite "an apparatus, comprising: a transceiver and a processor" (Tan Fig. 6, processor and RF), "a computer-readable medium having program code" (Tan, [0087] Processor 1004 may be programmable and capable of executing software or other instructions stored in memory or on other computer media to perform the various tasks and functions)  that disclose similar steps as recited by the method of claims 1-7, thus are rejected with the same rationale applied against claims 1-7 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415